SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1187
CA 12-02362
PRESENT: SMITH, J.P., CENTRA, FAHEY, CARNI, AND WHALEN, JJ.


IN THE MATTER OF JASON SYKES, MARC MARTINEZ,
TODD FADDOUL AND SHAWN ARNDT,
PETITIONERS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

CITY OF NIAGARA FALLS, RESPONDENT-APPELLANT.


CRAIG H. JOHNSON, CORPORATION COUNSEL, NIAGARA FALLS (CHRISTOPHER M.
MAZUR OF COUNSEL), FOR RESPONDENT-APPELLANT.

MAGAVERN MAGAVERN GRIMM LLP, NIAGARA FALLS (SEAN J. MACKENZIE OF
COUNSEL), FOR PETITIONERS-RESPONDENTS.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered
September 11, 2012 in a CPLR article 78 proceeding. The judgment
granted the petition to compel respondent to permanently designate
petitioners as police detectives.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioners are members of the Niagara Falls Police
Department (NFPD) Crime Scene Unit and commenced this CPLR article 78
proceeding seeking designation as police detectives pursuant to Civil
Service Law § 58 (4) (c) (ii). After a hearing, Supreme Court granted
the petition, concluding that petitioners were temporarily assigned to
the same duties as detectives in the NFPD and thus were entitled to
such designation in accordance with the statute (see id.). Viewing
the evidence in the light most favorable to petitioners, the
prevailing parties, we conclude that the court’s decision is supported
by a fair interpretation of the evidence (see generally Matter of
Harnischfeger v Moore, 79 AD3d 1706, 1707, lv dismissed 16 NY3d 848;
Matter of City of Syracuse Indus. Dev. Agency [Alterm, Inc.], 20 AD3d
168, 170).




Entered:   December 27, 2013                    Frances E. Cafarell
                                                Clerk of the Court